  

UNITED sTATES DISTRICT COURT _,`_§/l
wES'rERN DISTRICT oF TExAs F-' " ~ ` 51._'
EL PASO DIVISION

  

strict Court

USA

vs. Case Number: EP:I?-CR-OlZSG(l)-KC

CO'>WJCMWJ¢O!

(1) FERNANDO CHAVEZ-ROLON
Defendam'

CONSENT TO ADMINISTRATION OF GUILTY PLEA
FED.R.CRIM.P. II ALLOCUTION
BY UNITED STATES MAGISTRATE JUDGE

I, (1) FERNANDO CHAVEZ-ROLON, the Defendant in this cause, with the advice
and counsel of my attorney, hereby agree and consent to be advised of my rights and enter a
voluntary plea of guilty before a United States Magistrate Judge. I understand that my guilty plea
is subject to approval and final acceptance by a United States District Judge and that sentencing
Will be conducted by a United States District Judge.

Signed this 7th day of March, 2019.

?; c- fl.
(1) FERNANDO cHAsz,RoLoN

D¢;fendam

 

 

Steve Jurec
Atlomeyfor Governmenl

